Citation Nr: 0111693	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  99-24 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Whether the RO in Detroit, Michigan, committed clear and 
unmistakable error (CUE) when, in a decision entered on 
January 5, 1984, the RO determined that the veteran was 
entitled to a 30 percent rating, and no more, for service-
connected schizophrenia, effective from December 1, 1983.

2.  Whether the RO in Buffalo, New York, committed CUE when, 
in a decision entered on August 21, 1991, the RO assigned 
June 29, 1990, as the effective date for the award of a total 
(100 percent) evaluation for service-connected schizophrenia.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to July 
1977.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision by the RO in 
Buffalo, New York.

The veteran has been adjudicated incompetent by VA.  This 
appeal is being prosecuted by his attorney, with approval 
from his legal guardian.  See 38 C.F.R. § 20.301 (2000).


FINDINGS OF FACT

1.  With respect to the January 5, 1984, decision by the RO 
in Detroit, Michigan, the veteran has advanced arguments that 
amount to nothing more than an expression of disagreement 
with how the RO weighed or evaluated the facts before it.

2.  With respect to the August 21, 1991, decision by the RO 
in Buffalo, New York, the veteran has not provided persuasive 
reasons as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that, 
but for an alleged error, the result of the decision would 
have been manifestly different.


CONCLUSIONS OF LAW

1.  The claim of CUE in the January 5, 1984, decision by the 
RO in Detroit, Michigan, is legally insufficient.  
38 U.S.C.A. § 5109A (West Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.105 (2000).

2.  The claim of CUE in the August 21, 1991, decision by the 
RO in Buffalo, New York, is legally insufficient.  
38 U.S.C.A. § 5109A (West Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran filed an original claim for compensation for a 
nervous condition on February 10, 1978.  By a decision 
entered in June 1978, the RO in Detroit, Michigan, granted 
service connection for schizophrenia, and assigned a 30 
percent evaluation therefor, effective from July 6, 1977, the 
day following his separation from service.  On March 13, 
1980, the RO entered a decision increasing the rating for the 
disorder from 30 to 100 percent, effective from May 17, 1979.

In January 1982, the veteran was scheduled for a psychiatric 
examination for purposes of assessing the severity of his 
schizophrenia.  He failed to report for the examination, 
however, and the RO discontinued payment of his VA benefits.

On April 27, 1983, the RO received a letter from the 
veteran's sister requesting that the veteran's benefits be 
reinstated.  Thereafter, by a decision entered on January 5, 
1984, the RO reinstated the veteran's benefits, based, in 
part, on its review of a report showing that he had been 
hospitalized at a VA facility for treatment of schizophrenia 
from July 1 to November 18, 1983.  The RO assigned a 100 
percent evaluation for schizophrenia for the period April 27 
to November 30, 1983, and a 30 percent rating thereafter.

A number of medical reports and other materials was 
thereafter added to the veteran's file over a period of 
several years, and various rating actions were taken.  In 
October 1986, the RO in Buffalo, New York, entered a decision 
increasing the veteran's rating for schizophrenia from 30 to 
50 percent, effective from September 1, 1986.  The RO further 
increased the rating to 70 percent, effective from May 1, 
1990, by a decision entered in January 1991.  Subsequently, 
by a decision entered on August 21, 1991, the RO increased 
the rating again, to 100 percent, effective from June 29, 
1990.  By decisions entered in February 1985, October 1986, 
April 1987, May 1990, September 1990, and January 1991, 
temporary total evaluations were assigned for schizophrenia 
for the periods August 14 to December 31, 1984; July 3 to 
November 30, 1986; January 31 to April 30, 1990; and June 29 
to October 31, 1990.

The veteran now contends, through his attorney, that the RO 
in Detroit, Michigan, committed CUE in its January 5, 1984, 
decision when it determined that he was entitled to a 30 
percent rating, and no more, for service-connected 
schizophrenia, effective from December 1, 1983.  The veteran 
also contends that the RO in Buffalo, New York, committed CUE 
in its August 21, 1991, decision when it assigned June 29, 
1990, as the effective date for the award of a total (100 
percent) evaluation for service-connected schizophrenia.

With regard to the January 5, 1984, decision, the veteran 
points out that he filed an original claim for service 
connection for schizophrenia on February 10, 1978, and that 
the claim was granted, with a 30 percent rating assigned from 
July 6, 1977.  He also points out that VA subsequently 
entered a rating decision on March 13, 1980, granting an 
increased rating for the disorder, to 100 percent, effective 
from May 17, 1979.  He says that VA thereafter entered a 
decision on January 5, 1984, "reducing his rating to 30% 
from December 1, 1983."  He maintains that the action was 
"apparently based on 'HS 7-1-83 to 11-18-83,['] as reflected 
in Box 5 of the Rating Decision . . . ."  He says, however, 
that "[i]t appears that the only medical record in the 
claims file between those dates is a record dated August 12, 
1983 . . . ."  He contends that "[a]t the time the 
reduction to 30% was made, there was no evidence of any kind 
before the VA that would warrant reducing the veteran's 100% 
rating."  He further contends that, had the reduction not 
been made, he would have continued to receive his 100 percent 
benefits until the present time.

With regard to the August 21, 1991, decision, the veteran 
points out that a number of documents were added to his file, 
dated from September 6, 1984, to January 31, 1990, any of 
which could be considered an informal claim for increased 
benefits.  He contends that "[t]he claims file does not 
appear to contain any indication that an application form was 
forwarded to the veteran in connection with these informal 
claims as required by 38 C.F.R. 3.155."  He further contends 
that, had these informal claims been considered, "the 
veteran would have had an effective date of January 1, 1985 
and received substantial additional back benefits."

VA rating decisions which are not timely appealed are 
considered final and binding in the absence of a showing of 
CUE.  38 U.S.C.A. § 5109A (West Supp. 2000); 38 C.F.R. 
§ 3.105(a) (2000).  To establish a valid CUE claim, a 
claimant must show either that the correct facts, as they 
were known at the time, were not before the adjudicator, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).   The claimant must assert more than a 
mere disagreement as to how the facts were weighed or 
evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).

If a claimant wishes to reasonably raise a claim of CUE, 
there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why one would be compelled to reach the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. 
Cir. 1999), cert. denied, 120 S. Ct. 405 (1999); Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  If the error alleged is 
not the type of error that, if true, would be CUE on its 
face, if the claimant is only asserting disagreement with how 
the RO evaluated the facts before it, if the claimant has 
only alleged a failure on the part of VA to fulfill its duty 
to assist, or if the claimant has not expressed with 
specificity how the application of cited laws and regulations 
would dictate a "manifestly different" result, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or lack of entitlement 
under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

Applying the foregoing principles to the facts of the present 
case, the Board finds that the veteran's claim of CUE in the 
January 5, 1984, decision is legally insufficient.  Contrary 
to the veteran's assertion, the record before the RO at the 
time of the challenged decision contained (and still 
contains) a VA hospital summary for the period July 1 to 
November 18, 1983.  It is clear from the face of the RO's 
decision that the summary was reviewed by the RO in making 
its determination, and the veteran's argument, to the effect 
that "[a]t the time the reduction to 30% was made, there was 
no evidence of any kind before the VA that would warrant 
reducing the veteran's 100% rating," is, at best, nothing 
more than an expression of disagreement with how the RO 
weighed or evaluated the facts before it.  As noted above, an 
allegation of that nature is insufficient to state a claim of 
CUE.  The claim of CUE in the January 5, 1984, decision must 
therefore be denied.

The Board also finds that the veteran's claim of CUE in the 
August 21, 1991, decision is legally insufficient.  The Board 
agrees with the veteran's assertion to the effect that 
documents were added to the file, dated from September 6, 
1984, to January 31, 1990, some of which could be considered 
informal claims for increased benefits under 38 C.F.R. 
§§ 3.155 and 3.157.  However, the Board disagrees with his 
assertion to the effect that the RO failed to consider those 
claims.  As noted above, the ROs in Detroit and Buffalo 
entered multiple decisions between February 1985 and January 
1991 addressing the matter of the evaluation(s) to be 
assigned for schizophrenia.  Consequently, and because the 
veteran has failed to provide persuasive reasons as to why, 
under these circumstances, the ROs' failure to send 
application forms pursuant to 38 C.F.R. § 3.155, or any other 
error, was outcome determinative, it is the Board's 
conclusion that he has not stated a valid claim of CUE with 
respect to the August 21, 1991, decision.  Accordingly, the 
claim of CUE in that decision must also be denied.

On November 9, 2000, while the veteran's appeal was pending, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  The new law contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

The RO has not yet considered the veteran's claims in the 
context of the new law.  Consequently, the Board must 
consider whether the veteran would be prejudiced by the 
Board's proceeding to an adjudication of his claims, without 
first remanding them back to the RO for further action.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92 (1992).

Under the particular circumstances here presented, the Board 
finds that a remand is not required.  By virtue of a letter 
and statement of the case, furnished to the veteran's legal 
custodian and attorney in February 1998 and October 1999, the 
veteran was notified of the information and evidence 
necessary to substantiate his claims.  In addition, all 
relevant evidence pertaining to his claims has been procured 
for review.  Consequently, inasmuch as VA has already 
fulfilled its duty to notify and assist in this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Adjudication of these claims, without referral to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

